Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Information Disclosure Statement
The information disclosure statement filed October 18th, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The abstract of the disclosure is objected to because the content of abstract is irrelevant to the claimed invention. The claimed invention is directed towards an aircraft wing with varying ratio of a local chord length of the movable flight control surface to the local chord length of the wing in the spanwise direction and camber whereas the abstract is about method of retrofitting a wing of a fixed wing aircraft.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 2-5 and 7-11 are objected to because of the following informalities:  
In claims 2-5 and 7-11, “An aircraft wing…” should read “The aircraft wing …”.
Appropriate correction is required..
Claim Rejections - 35 USC § 112
Claims 1-6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the local chord length of the movable flight control surface", “the local chord length of the wing”, and  “the spanwise direction” in Para 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected due to their dependency on claim 1.
Claim 7 recites the limitation “the spanwise direction” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2005/0011994) in view of Guida (US 2016/0009378).
Regarding claims 1 and 3, Sakurai et al. ‘994 teaches (figure 1) an aircraft wing (10) having a root end, a tip end, a span extending between the root end and the tip end, a leading edge, a trailing edge and a chord extending between the leading edge and the trailing edge (as shown in the figure below) (Para 0003), and comprising:
a main fixed wing portion  having an inboard portion adjacent the root end , and an outboard portion adjacent the tip end (as shown in the figure below);
a movable flight control surface (6) connected at the outboard portion of the main fixed wing portion and having a leading edge, a trailing edge and a chord extending between the leading edge and the trailing edge (as shown in the figure below) (aileron (6) has a leading edge, a trailing edge and a chord),
wherein a ratio of a local chord length of the movable flight control surface to a local chord length of the wing varies in an spanwise direction (the chord of the movable flight control surface (6) stays the same whereas the chord of the wing decreases in spanwise direction),
but it is silent about a wing tip device attached to the tip end of the wing, and
wherein the wing tip device is blended into the tip end of the main wing portion
However, Guida ‘378 teaches (figures 2-3) an aircraft with a wing tip (100) comprising fairing (118)  (Para 0031, 0039). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakurai et al. ‘994 to incorporate the teachings of Guida ‘378 to configure a wing tip device attached to the tip end of the wing and wherein the wing tip device is blended into the tip end of the main wing portion (fairing blends the wing tip). One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties of an aircraft.

    PNG
    media_image1.png
    302
    638
    media_image1.png
    Greyscale

Regarding claim 2, modified Sakurai et al. ‘994 teaches (figure 1) the aircraft wing (10) wherein the ratio of the local chord length of the movable flight control surface to the local chord length of the wing decreases in the spanwise direction (the chord of the movable flight control surface (6) stays the same whereas the chord of the wing decreases in spanwise direction).
Regarding claim 4, modified Sakurai et al. ‘994 teaches (figure 1) the aircraft wing (10) wherein the control surface is an aileron (6) configured to provide roll control (Para 0003; aileron controls roll).
 Regarding claim 5, modified Sakurai et al. ‘994 teaches (figure 1) the aircraft wing (10) wherein the leading edge and/or trailing edge of the movable flight control surface is straight (clearly seen in figure 1).	Regarding claims 6 and 8-9, Sakurai et al. ‘994 teaches (figure 1) an aircraft wing (10) having a root end and a tip end (as shown in the figure above) and comprising:
a main fixed wing portion  having an inboard portion adjacent the root end , and an outboard portion adjacent the tip end (as shown in the figure above);
a movable flight control surface (6) connected at the outboard portion of the main fixed wing portion and having an inboard edge and an outboard edge (as shown in the figure above), the movable flight control surface configured to be movable between a neutral position (as seen in figure 1) and at least one deployed position (aileron extending away from the main fixed wing),
wherein a camber of an aerofoil section of the wing including the inboard edge of the movable flight control surface in the neutral position is different than a camber of an aerofoil section of the wing just inboard of the inboard edge of the movable flight control surface (movable flight control surface has its own camber and the difference is due to the presence of movable flight control surface in the neutral position)
but it is silent about a wing tip device attached to the tip end of the wing, 
wherein the wing tip device includes a winglet or a wing tip extension and
wherein the wing tip device is blended into the tip end of the main wing portion
However, Guida ‘378 teaches (figures 2-3) an aircraft with a wing tip/winglet (100) comprising fairing (118)  (Para 0031, 0039). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakurai et al. ‘994 to incorporate the teachings of Guida ‘378 to configure a wing tip device attached to the tip end of the wing, wherein the wing tip device include a winglet and wherein the wing tip device is blended into the tip end of the main wing portion (fairing blends the wing tip). One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties of an aircraft.
Regarding claim 7, modified Sakurai et al. ‘994 teaches (figure 1) the aircraft wing (10) wherein the camber difference across the inboard edge of the movable flight control surface provides a step change of the camber profile in the wing spanwise direction (camber profile of the wing changes based on the position of the movable flight control surface).
Regarding claim 10, modified Sakurai et al. ‘994 teaches (figure 1) the aircraft wing (10), wherein the wing tip device includes at least a movable portion (Para 0003; aileron is used for roll control).
Regarding claim 11, modified Sakurai et al. ‘994 teaches (figure 1) the aircraft wing (10), wherein the control surface is an aileron (6) (Para 0003).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                                                                                                                                                                                                                 /PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/17/2022